Case 1:18-cv-00823-CFC-JLH Document 271 Filed 06/29/21 Page 1 of 3 PageID #: 25549




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC.,                 )
   PAR STERILE PRODUCTS, LLC, and            )
   ENDO PAR INNOVATION                       )
   COMPANY, LLC,                             )
                                             )   C.A. No. 18-823-CFC-JLH
               Plaintiffs,                   )
                                             )
         v.                                  )
                                             )
   EAGLE PHARMACEUTICALS INC.,               )
                                             )
               Defendant.                    )

                               NOTICE OF SERVICE

        The undersigned counsel hereby certifies that a true and correct copy of the

  following document was caused to be served on June 29, 2021, upon the following

  attorneys of record as indicated below:

     EXPERT REPORT OF KINAM PARK, PH.D. IN RESPONSE TO LEE
     KIRSCH PH.D.’S JUNE 24, 2021 REPORT (CONFIDENTIAL –
     PURSUANT TO PROTECTIVE ORDER)
Case 1:18-cv-00823-CFC-JLH Document 271 Filed 06/29/21 Page 2 of 3 PageID #: 25550




  VIA ELECTRONIC MAIL

   Brian E. Farnan                          Sharon K. Gagliardi
   Michael J. Farnan                        Brian M. Goldberg
   Farnan LLP                               Joseph J. Gribbin
   919 North Market St., 12th Floor         Dechert LLP
   Wilmington, DE 19801                     Cira Centre
   bfarnan@farnanlaw.com                    2929 Arch Street
   mfarnan@farnanlaw.com                    Philadelphia, PA 19104
                                            sharon.gagliardi@dechert.com
                                            brian.goldberg@dechert.com
                                            joe.gribbin@dechert.com
                                            NAEndoVasopressin@dechert.com

   Robert D. Rhoad
   Dechert LLP
   100 Overlook Center, 2nd Floor
   Princeton, NJ 08540-7814
   robert.rhoad@dechert.com




                                        2
Case 1:18-cv-00823-CFC-JLH Document 271 Filed 06/29/21 Page 3 of 3 PageID #: 25551




   OF COUNSEL:                              POTTER ANDERSON & CORROON LLP

   Jay P. Lefkowitz, P.C.                   By:    /s/ Bindu A. Palapura
   Jeanna M. Wacker                               David E. Moore (#3983)
   Benjamin A. Lasky                              Bindu A. Palapura (#5370)
   Sam Kwon                                       Stephanie E. O’Byrne (#4446)
   Christopher J. Citro                           Hercules Plaza, 6th Floor
   Matthew Lembo                                  1313 N. Market Street
   KIRKLAND & ELLIS LLP                           Wilmington, DE 19801
   601 Lexington Avenue                           Tel: (302) 984-6000
   New York, NY 10022                             dmoore@potteranderson.com
   Tel: (212) 446-4800                            bpalapura@potteranderson.com
                                                  sobyrne@potteranderson.com
   Bryan S. Hales
   KIRKLAND & ELLIS LLP                     Attorneys for Defendant Eagle
   300 North LaSalle                        Pharmaceuticals Inc.
   Chicago, IL 60654
   Tel: (312) 862-2000

   Dated: June 29, 2021
   7281613 / 45185




                                        3
